Exhibit 10.3

 

TRANSITION SERVICES AGREEMENT

 

This Transition Services Agreement (this “Services Agreement”) is entered into
and effective as of the 1st day of November, 2013 (the “Effective Date”), by and
between Penn National Gaming, Inc., a Pennsylvania corporation (“Provider”), and
Gaming and Leisure Properties, Inc., a Pennsylvania corporation (“Recipient”). 
Provider and Recipient each may be referred to herein as a “Party” and
collectively, as the “Parties.”

 

RECITALS

 

WHEREAS, the board of directors of Provider has determined that it is in the
best interest of Provider to separate the majority of its operating assets and
real property assets into two separate publicly traded companies, including an
operating entity, Provider, and, through a tax-free spin-off of its real estate
assets to holders of its common stock, Recipient, a newly formed, publicly
traded real estate investment trust (such separation, the “Separation”);

 

WHEREAS, Provider and Recipient have entered into that certain Separation and
Distribution Agreement, dated as of November 1, 2013 (the “Separation
Agreement”), in order to carry out, effect and consummate the Separation; and

 

WHEREAS, to facilitate the Separation, Provider and Recipient deem it to be
appropriate and in the best interests of Provider and Recipient that Provider
provide certain services to Recipient and its Subsidiaries (as defined below)
pursuant to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants, agreements,
representations and warranties contained herein, and for other good and valuable
consideration the receipt and adequacy of which are hereby acknowledged, the
Parties intending to be legally bound hereby agree as follows:

 

Article 1
Services

 

1.1                               General.  In accordance with the provisions
hereof, Provider, through its and its Subsidiaries’ employees, agents or
contractors, shall provide to Recipient and its Subsidiaries (as defined below),
and Recipient shall purchase from Provider, the services described in Schedule A
(each a “Service” and collectively, the “Services”).  In addition to a
description of each Service, Schedule A sets forth, where relevant, the maximum
level or amount of each Service, applicable performance times and the pricing
parameters for each Service.  Schedule A may be amended from time to time by
written agreement of the Parties.  For purposes of this Services Agreement, a
“Subsidiary” of any Party means a corporation or other entity of which at least
a majority of the voting power or value of equity securities is owned, directly
or indirectly, by such Party.

 

1.2                               Quality of Services.  Subject to Section 1.3,
Provider shall perform each of the Services (i) in a workmanlike and
professional manner, (ii) with the same degree of care as it exercises in
performing its own functions of a like or similar nature, (iii) utilizing
persons of

 

--------------------------------------------------------------------------------


 

suitable experience, training and skill, and (iv) in a timely manner in
accordance with the provisions of this Services Agreement.

 

1.3                               Level of Service.  The Service levels, if any,
initially requested by Recipient (the “Initial Service Levels”) shall be as set
forth on Schedule A.  Recipient shall provide Provider with an updated Schedule
A at least fifteen (15) days prior to the end of each fiscal quarter indicating
the anticipated Service needs of Recipient for the next fiscal quarter (each a
“Service Request”). Subject to Section 1.8, Service levels may not be increased
from the Initial Service Levels, including the enhancement of any Services or
addition of any new Services, without the written agreement of the Parties.  To
the extent any Services are mischaracterized in Schedule A, Provider and
Recipient shall negotiate in good faith to amend Schedule A as appropriate.

 

1.4                               Third Party Services.  Each Party acknowledges
and agrees that certain of the Services to be provided under this Services
Agreement have been, and will continue to be, provided to Recipient by third
parties designated by Provider.  To the extent so provided, Provider shall use
commercially reasonable efforts to cause such third parties to continue to
provide such Services to Recipient, consistent with the manner in which such
Services had been provided historically to Provider; provided, however, that if
any such third party notifies Provider or its Subsidiaries that it is unable or
unwilling to provide any such Services, Provider shall promptly notify Recipient
in writing and shall use its commercially reasonable efforts to determine the
manner in which such Services can best be provided, and, if there is any change
to the Services provided as a result, including the level or cost thereof,
Provider and Recipient shall negotiate in good faith to amend Schedule A as
appropriate.

 

1.5                               Responsible Personnel.  Provider and Recipient
shall each designate a point of contact for each Service listed on Schedule A to
whom any questions related to the Services provided may be directed.

 

1.6                               Consultation.  At either Party’s reasonable
request, the Parties shall meet and discuss the nature, quality and level of
Services covered by this Services Agreement and any proposed modifications a
Party may wish to make to the Services or other matter set forth herein.

 

1.7                               Monitoring and Reports; Books and Records;
Audit Right.

 

(a)                                 Provider shall maintain books and records in
reasonable and customary detail pertaining to the provision of Services pursuant
to this Services Agreement.  Provider shall make such books and records
available for inspection by Recipient or its authorized representatives during
normal business hours, upon reasonable notice to Provider, and shall retain such
books and records for periods consistent with the retention policies applicable
to the Provider’s business (or such longer period as reasonably requested in
writing by the Recipient).

 

(b)                                 Upon thirty (30) days’ advance notice to
Provider, Recipient may audit (or cause an independent third party auditor to
audit), during regular business hours and in a manner that complies with the
building and security requirements of Provider, the books, records and
facilities of Provider pertaining to the provision of Services pursuant to this
Services Agreement to the extent necessary to determine Provider’s compliance
with this Services Agreement or as may otherwise be required to ensure
compliance with applicable laws or regulations.  Recipient

 

2

--------------------------------------------------------------------------------


 

shall have the right to audit such books, records and facilities of Provider
once for each twelve (12) month period during the term of this Services
Agreement (or on other occasions to the extent required by applicable law or
regulations).  Any audit under this Section 1.7(b) shall not interfere
unreasonably with the operations of Provider.  Recipient shall reimburse
Provider for any reasonable, documented, out-of-pocket costs incurred in
connection with such audit.

 

1.8                               Changes to Services.  It is understood and
agreed that Provider may from time to time modify, change or enhance the manner,
nature and/or quality of any Service provided to Recipient to the extent
Provider is making a similar change in the performance of such services for the
Provider and its affiliates and provided that any such modification, change or
enhancement will not reasonably be expected to materially and negatively affect
such Service.  Provider shall furnish to Recipient substantially the same notice
(in content and timing), if any, as Provider furnishes to its own organization
with respect to such modifications, changes or enhancements.

 

Article 2
Compensation; Billing

 

2.1                               Service Fees.  In consideration of providing
the Services, Provider will charge Recipient the fees indicated for each Service
listed on Schedule A (each, a “Service Fee” and collectively, the “Service
Fees”).  The Service Fees shall be adjusted proportionately on a quarterly basis
in accordance with the Service Request provided by Recipient as provided in
Section 1.3.

 

2.2                               Expenses.  In addition to the Service Fee,
Provider shall also be entitled to charge Recipient for its reasonable
documented, out-of-pocket costs and expenses incurred by Provider in providing
the Services (“Expenses”).

 

2.3                               Invoices.  Within thirty (30) days after the
end of each calendar month, Provider shall send Recipient an invoice that
includes in reasonable detail the Service Fees and Expenses due for Services
provided to Recipient for such month.   Payments of invoices shall be made by
check or wire transfer of immediately available funds to one or more accounts
specified in writing by Provider.  Payment shall be made within thirty (30) days
after the date of receipt of Provider’s invoice.  All amounts payable to
Provider hereunder shall be paid without setoff, deduction, abatement or
counterclaim.

 

2.4                               Payment Delay; Finance Charges.

 

(a)                                 If Recipient fails to make any payment of a
material invoice within sixty (60) days from the date such payment was due,
Provider shall have the right, at its sole option, upon ten (10) business days’
prior written notice (a “Suspension Notice”), to suspend performance of the
Services until payment has been received.

 

(b)                                 With respect to the unpaid amount of any
invoice not paid in full within thirty (30) days of receipt, a finance charge of
2% per month, payable from the date of the invoice to the date payment is
received, shall be due and payable to Provider.  In addition, Recipient shall
indemnify Provider for its costs, including reasonable attorneys’ fees and
disbursements, incurred to collect any unpaid amount.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Recipient shall not be liable for the
payment of any finance charges pursuant to this Section 2.4, and Provider shall
not be authorized to suspend performance pursuant to Section 2.4, to the extent,
but only to the extent, that Recipient is in good faith disputing the fees or
expenses to which such finance charges or performance relates in accordance with
Section 12.2.

 

Article 3
Cooperation and Consents

 

3.1                               General.  Each Party shall reasonably
cooperate with and provide assistance to the other Party in carrying out the
provisions of this Services Agreement.  Such cooperation shall include, but not
be limited to, exchanging information, providing access to electronic systems
used in connection with the Services, making adjustments and obtaining all
consents, licenses, sublicenses or approvals necessary to permit each Party to
perform its obligations hereunder.

 

3.2                               Transition.  At the request of Recipient in
contemplation of the termination of any Services hereunder, in whole or in part,
Provider shall cooperate with Recipient, at Recipient’s expense, in
transitioning such Services to Recipient or to any third-party service provider
designated by Recipient.

 

3.3                               Consents.  Provider will take commercially
reasonable efforts to obtain, and to keep and maintain in effect, any
third-party licenses and consents necessary to enable it to provide the Services
(the “Consents”).  The costs relating to obtaining any such licenses or consents
obtained solely for the benefit of Recipient shall be borne by Recipient;
provided that Provider shall not incur any such costs without the prior written
consent of Recipient.  If any such consent is not obtained or maintained,
Provider shall promptly notify Recipient in writing and the Parties will
reasonably cooperate with one another to achieve a reasonable alternative
arrangement with respect thereto.

 

Article 4
Confidentiality

 

4.1                               Recipient Confidential Information.  From and
after the Effective Date, subject to Section 4.3 and except as contemplated by
or otherwise provided in this Services Agreement or the Separation Agreement,
Provider shall not, and shall cause its affiliates and officers, directors,
employees, and other agents and representatives, including attorneys, agents,
customers, suppliers, contractors, consultants and other representatives of any
individual, corporation, partnership, firm, joint venture, association,
joint-stock company, trust, unincorporated organization, limited liability
company, governmental authority or other entity (a “Person”) providing services
to Provider (collectively, “Representatives”), not to, directly or indirectly,
disclose, reveal, divulge or communicate to any Person other than
Representatives of such party or of its affiliates who reasonably need to know
such information in providing services to Provider and each Person (other than
Recipient and its affiliates) that is an affiliate of Provider immediately after
the Effective Time (as defined in the Separation Agreement) (all such Persons
together with Provider, the “Provider Group”) or use or otherwise exploit for
its own benefit or for the benefit of any third Person, any Recipient
Confidential Information (as defined below).  If any disclosures are made in
connection with providing Services to any member of the Provider Group under
this Services Agreement or the Separation Agreement, then the Recipient

 

4

--------------------------------------------------------------------------------


 

Confidential Information so disclosed shall be used only as required to perform
the Services.  Provider shall use the same degree of care to prevent and
restrain the unauthorized use or disclosure of the Recipient Confidential
Information by any of its Representatives as it currently uses for its own
confidential information of a like nature, but in no event less than a
reasonable standard of care.  For purposes of this Section 4.1, any information,
material or documents relating to the businesses currently or formerly
conducted, or proposed to be conducted, by Recipient or any of its affiliates
(other than any member of the Provider Group) furnished to, or in possession of,
Provider, irrespective of the form of communication, and all notes, analyses,
compilations, forecasts, data, translations, studies, memoranda or other
documents prepared by Provider or its officers, directors and affiliates, that
contain or otherwise reflect such information, material or documents is
hereinafter referred to as  “Recipient Confidential Information.”  Recipient
Confidential Information does not include, and there shall be no obligation
hereunder with respect to, information that (i) is or becomes generally
available to the public, other than as a result of a disclosure by Provider not
otherwise permissible hereunder, (ii) Provider can demonstrate was or became
available to Provider from a source other than Recipient or its affiliates or
(iii) is developed independently by Provider without reference to the Recipient
Confidential Information; provided, however, that, in the case of clause (ii),
the source of such information was not known by Provider to be bound by a
confidentiality agreement with, or other contractual, legal or fiduciary
obligation of confidentiality to, Recipient or any Person (other than any member
of the Provider Group) that is an affiliate of Recipient immediately after the
Effective Time (all such Persons together with Recipient, the “Recipient Group”)
with respect to such information.

 

4.2                               Provider Confidential Information.  From and
after the Effective Date, subject to Section 4.3 and except as contemplated by
this Services Agreement or the Separation Agreement, Recipient shall not, and
shall cause its affiliates and their respective Representatives, not to,
directly or indirectly, disclose, reveal, divulge or communicate to any Person
other than Representatives of such party or of its affiliates who reasonably
need to know such information in providing services to Recipient or any member
of the Recipient Group or use or otherwise exploit for its own benefit or for
the benefit of any third Person, any Provider Confidential Information (as
defined below).  If any disclosures are made in connection with providing
Services to any member of the Recipient Group under this Services Agreement or
the Separation Agreement, then the Provider Confidential Information so
disclosed shall be used only as required to perform the Services.  The Recipient
Group shall use the same degree of care to prevent and restrain the unauthorized
use or disclosure of the Provider Confidential Information by any of their
Representatives as they use for their own confidential information of a like
nature, but in no event less than a reasonable standard of care.  For purposes
of this Section 4.2, any information, material or documents relating to the
businesses currently or formerly conducted, or proposed to be conducted, by
Provider or any of its affiliates (other than any member of the Recipient Group)
furnished to, or in possession of, any member of the Recipient Group,
irrespective of the form of communication, and all notes, analyses,
compilations, forecasts, data, translations, studies, memoranda or other
documents prepared by Recipient, any member of the Recipient Group or their
respective officers, directors and affiliates, that contain or otherwise reflect
such information, material or documents is hereinafter referred to as  “Provider
Confidential Information.”  Provider Confidential Information does not include,
and there shall be no obligation hereunder with respect to, information that
(i) is or becomes generally available to the public, other than as a result of a
disclosure by any member of the

 

5

--------------------------------------------------------------------------------


 

Recipient Group not otherwise permissible hereunder, (ii) Recipient can
demonstrate was or became available to Recipient from a source other than
Provider and its respective affiliates or (iii) is developed independently by
such member of the Recipient Group without reference to the Provider
Confidential Information; provided, however, that, in the case of clause (ii),
the source of such information was not known by Recipient to be bound by a
confidentiality agreement with, or other contractual, legal or fiduciary
obligation of confidentiality to, Provider or its affiliates with respect to
such information.

 

4.3                               Required Disclosure.  If Provider or its
affiliates, on the one hand, or Recipient or its affiliates, on the other hand,
are requested or required (by oral question, interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process) by any governmental authority or pursuant to applicable law to disclose
or provide any Recipient Confidential Information or Provider Confidential
Information (other than with respect to any such information furnished pursuant
to the provisions of Article IV of the Separation Agreement), as applicable, the
Person receiving such request or demand shall use commercially reasonable
efforts to provide the other Party with written notice of such request or demand
as promptly as practicable under the circumstances so that such other Party
shall have an opportunity to seek an appropriate protective order.  The Party
receiving such request or demand agrees to take, and cause its Representatives
to take, at the requesting Party’s expense, all other reasonable steps necessary
to obtain confidential treatment by the applicable recipient.  Subject to the
foregoing, the Party that receives such a request or demand may thereafter
disclose or provide any Recipient Confidential Information or Provider
Confidential Information, as the case may be, to the extent required by such law
(as so advised by counsel) or by lawful process or such governmental authority.

 

4.4                               Third Party Confidential Information.  Each of
Provider and Recipient acknowledges that it and the other members of its Group
(as defined below) may have in their possession confidential or proprietary
information of third Persons that were received under confidentiality or
non-disclosure agreements with such third Person prior to the Effective Date. 
Provider and Recipient each agrees that it will hold, and will cause the other
members of its Group and their respective Representatives to hold, in strict
confidence the confidential and proprietary information of third Persons to
which it or any other member of its respective Group has access, in accordance
with the terms of any agreements entered into prior to the Effective Date
between or among one (1) or more members of the applicable party’s Group and
such third Persons.  For the purposes of this Services Agreement, “Group” shall
mean the Provider Group or the Recipient Group, as the context requires.

 

Article 5
Intellectual Property

 

5.1                               Recipient Intellectual Property.  Except as
otherwise agreed by the Parties, all data, software, or other property or assets
owned or created by Recipient shall remain the sole and exclusive property and
responsibility of Recipient.  Provider shall not acquire any rights in any such
data, software or other property or assets pursuant to this Services Agreement.

 

5.2                               Provider Intellectual Property.  Except as
otherwise agreed by the Parties, all data, software or other property or assets
which are owned by Provider, including without limitation

 

6

--------------------------------------------------------------------------------


 

derivative works thereof and new data or software created by Provider at
Provider’s expense pursuant to the provision of Services and all intellectual
property rights therein (the “Provider Property”), shall be the sole and
exclusive property and responsibility of Provider.  Recipient shall not acquire
any rights in any Provider Property pursuant to this Services Agreement.

 

Article 6
Remedies and Limitation of Liability

 

6.1                               Remedies.  In the event that any Service
performed by Provider hereunder is not performed in accordance with the
provisions of Article 1, Recipient’s sole remedy shall be, at the election of
Recipient either (i) to require Provider to re-perform such Service in
accordance with Article 1 without obligation on the part of Recipient to make
payment for such performance, (ii) to obtain from Provider a credit in an
equivalent amount towards the future purchase of Services, as contemplated by
this Services Agreement, or (iii) to require Provider to pay the cost of
replacing such Service with a third-party provider.  In the event that Recipient
elects to replace any Services with a third-party provider, Provider shall be
forever released from any liability arising on account of such Service.

 

6.2                               Limitation of Liability.

 

(a)                                 Provider, its affiliates and their
respective controlling persons, if any, directors, officers, employees, agents
and permitted assigns (each, a “Provider Party”) shall not be liable to
Recipient, its affiliates and such entities’ directors, officers, employees,
agents or permitted assigns (each, a “Recipient Party”) for any liabilities,
claims, demands, damages, judgments, losses, costs and expenses (including, but
not limited to, court costs and reasonable attorneys’ fees and amounts paid in
settlement) of any kind or nature, whether direct or indirect, (collectively
referred to as “Damages”) of a Recipient Party resulting from, relating to or
arising in connection with this Services Agreement or any of the Services
provided hereunder, except to the extent that Damages resulted from (i) acts or
omissions of any Provider Party which acts or omissions are the result of gross
negligence, willful misconduct or bad faith by such Provider Party or
(ii) Provider’s breach of its obligations under Article 4 or Article 7 of this
Services Agreement.

 

(b)                                 No Recipient Party shall be liable to any
Provider Party for any Damages of a Recipient Party resulting from, relating to
or arising in connection with this Services Agreement or any of the Services
provided hereunder, except to the extent that Damages resulted from (i) acts or
omissions of any Recipient Party which acts or omission are the result of gross
negligence, willful misconduct or bad faith by such Recipient Party or
(ii) Recipient’s breach of its obligations under Article 4 or Article 7 of this
Services Agreement.

 

(c)                                  IN NO EVENT SHALL EITHER PARTY BE LIABLE TO
THE OTHER FOR ANY SPECIAL, INDIRECT, PUNITIVE, EXEMPLARY, REMOTE, SPECULATIVE OR
SIMILAR DAMAGES IN EXCESS OF COMPENSATORY DAMAGE, HOWEVER CAUSED AND ON ANY
THEORY OF LIABILITY (INCLUDING NEGLIGENCE) ARISING IN ANY WAY OUT OF THIS
SERVICES AGREEMENT; PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATIONS SHALL NOT
LIMIT EITHER PARTY’S INDEMNIFICATION

 

7

--------------------------------------------------------------------------------


 

OBLIGATIONS FOR LIABILITIES WITH RESPECT TO THIRD PARTY CLAIMS, AS SET FORTH IN
ARTICLE 7.

 

(d)                                 Each party agrees that it shall, in all
circumstances, use commercially reasonable efforts to mitigate and otherwise
minimize its damages and those of its affiliates, whether direct or indirect,
due to, resulting from or arising in connection with any failure by the other
party to comply fully with its obligations under this Services Agreement.

 

(e)                                  In no event, whether as a result of breach
of contract, indemnity, warranty, tort (including negligence), strict liability,
or otherwise, shall the liability of Provider to the Recipient parties for any
loss or damage arising out of, or resulting from, this Services Agreement or the
furnishing of Services hereunder exceed the aggregate Service Fees actually paid
to Provider pursuant to this Services Agreement during the six (6) month period
immediately preceding the applicable claim for losses or damages.

 

Article 7
Indemnification

 

7.1                               General.

 

(a)                                 Provider shall indemnify and hold harmless
Recipient and any Recipient Party against and from all claims, liabilities,
damages and expenses payable to third parties arising out of or relating to
(i) a breach of Article 4 of this Services Agreement by Provider, (ii) the gross
negligence, or willful misconduct of Provider, and (iii) any infringement by
Provider of third-party intellectual property in the performance of any Service,
in each case, except to the extent that such claims, liabilities, damages or
expenses are a result of the breach of this Services Agreement, gross negligence
or willful misconduct on the part of the Recipient or Recipient Party.

 

(b)                                 Recipient shall indemnify and hold harmless
Provider and any Provider Party against and from all claims, liabilities,
damages and expenses payable to third parties arising out of or relating to
(i) a breach of Article 4 of this Services Agreement by Recipient, and (ii) the
gross negligence, or willful misconduct of Recipient, in each case, except to
the extent that such claims, liabilities, damages or expenses are a result of
the breach of this Services Agreement, gross negligence or willful misconduct on
the part of the Provider or Provider Party.

 

7.2                               Indemnification Procedures.  The provisions of
Article V of the Separation Agreement shall govern, mutatis mutandis, claims for
indemnification under this Article 7.

 

Article 8
Independent Contractor

 

In performing the Services hereunder, Provider and its Subsidiaries shall
operate as and have the status of independent contractors. No Party’s employees
shall be considered employees or agents of the other Party, nor shall the
employees of any Party be eligible or entitled to any benefits, perquisites or
privileges given or extended to any of the other Party’s employees.  Nothing
contained in this Services Agreement shall be deemed or construed to create a
joint

 

8

--------------------------------------------------------------------------------


 

venture or partnership between the parties. No party shall have any power or
authority to bind or commit any other party.

 

Article 9
Compliance With Laws

 

In the performance of its duties and obligations under this Services Agreement,
each Party shall comply with all applicable laws.  The Parties shall cooperate
fully in obtaining and maintaining in effect all permits and licenses that may
be required for the performance of the Services.

 

Article 10
Term and Termination

 

10.1                        Term.  The term of this Services Agreement shall
commence on the Effective Date and end on the second anniversary of the
Effective Date, unless terminated earlier in whole or in part as provided in
Section 10.2.

 

10.2                        Termination of this Services Agreement.  This
Services Agreement may be terminated:

 

(a)                                 by the written agreement of the Parties;

 

(b)                                 by Provider in the event an unpaid invoice
resulting in delivery to Recipient of a Suspension Notice under Section 2.4 is
not satisfied within sixty (60) days of the date of delivery of such Suspension
Notice;

 

(c)                                  by either Party upon a material breach
(other than non-payment of Services Fees or Expenses) by the other Party that is
not cured within thirty (30) days after delivery of written notice of such
breach from the non-breaching Party;

 

(d)                                 immediately by either Party, if the other
Party: (i) commences a voluntary case or other proceeding seeking bankruptcy
protection, liquidation, reorganization, or similar relief or seeks the
appointment of a trustee, receiver, liquidator or other similar official of it
or the taking of possession by any such official in any involuntary case or
other proceeding commenced against it, or makes a general assignment for the
benefit of creditors, or fails generally to pay its debts as they become due; or
(ii) has an involuntary case or other proceeding commenced against it seeking
bankruptcy protection, liquidation, reorganization or other relief with respect
to it or substantially all of its debts or seeks the appointment of a trustee,
receiver, liquidator, custodian or other similar official for such Party or any
substantial part of its property, and such involuntary case or other proceeding
remains undismissed for a period of sixty (60) days; or

 

(e)                                  except as may otherwise be set forth on
Schedule A, by Recipient upon not less than thirty (30) days’ advance written
notice, with respect to all or any part of any Service provided pursuant to this
Services Agreement; provided that to the extent there are any break-up costs
(including commitments made to or in respect of personnel or third parties due
to the requirement to provide the Services and prepaid expenses related to the
Services, or costs related to terminating such commitments) incurred by Provider
as a result of such termination, Provider

 

9

--------------------------------------------------------------------------------


 

shall use its reasonable best efforts to mitigate such costs and Recipient shall
be bear such costs and reimburse Provider in full for the same.

 

10.3                        Effect.  In the event of termination of this
Services Agreement in its entirety pursuant to this Article 10 or upon the
expiration of the term of this Services Agreement, this Services Agreement shall
cease to have further force or effect and neither Party shall have any liability
to the other Party with respect to this Services Agreement, provided that:

 

(a)                                 Termination or expiration of this Services
Agreement for any reason shall not release a Party from any liability or
obligation which already has accrued as of the effective date of such
termination or expiration, and shall not constitute a waiver or release of, or
otherwise be deemed to adversely affect, any rights, remedies or claims, which a
Party may have hereunder at law, equity or otherwise or which may arise out of
or in connection with such termination or expiration.

 

(b)                                 As promptly as practicable following
termination of this Services Agreement in its entirety or with respect to any
Service to the extent applicable, and the payment by Recipient of all amounts
owing hereunder, Provider shall return all reasonably available material,
inventory and other property of Recipient held by Provider and shall deliver
copies of all of Recipient’s records maintained by Provider with regard to the
Services in Provider’s standard format and media.  Provider shall deliver such
property and records to such location or locations as reasonably requested by
Recipient.  Arrangements for shipping, including the cost of freight and
insurance, and the reasonable cost of packing incurred by Provider shall be
borne by Recipient.

 

(c)                                  Articles 4, 5, 6, 7, 9, 11, 12 and 13 and
this Section 10.3 shall survive any termination or expiration of this Services
Agreement and remain in full force and effect.

 

Article 11
Notices

 

All notices, demands and other communications required to be given to a Party
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered, sent by a nationally recognized overnight courier,
transmitted by facsimile, or mailed by registered or certified mail (postage
prepaid, return receipt requested) to such Party at the relevant street address,
facsimile number or e-mail address set forth below (or at such other street
address, facsimile number or e-mail address as such Party may designate from
time to time by written notice in accordance with this provision):

 

If to Provider, to:

 

Penn National Gaming, Inc.
825 Berkshire Boulevard, Suite 200
Wyomissing, Pennsylvania 19610
Attention:                      Chief Executive Officer
Facsimile:                      (610) 373-4966

 

10

--------------------------------------------------------------------------------


 

with a copy to:

 

Ballard Spahr LLP

1735 Market Street, 51st Floor
Philadelphia, Pennsylvania 19103
Attention:                      Justin P. Klein, Esq.
Facsimile:                      (215) 864-9166

 

If to Recipient, to:

 

Gaming and Leisure Properties, Inc.
825 Berkshire Boulevard, Suite 400
Wyomissing, Pennsylvania 19610
Attention:                      Chief Executive Officer
Facsimile:                      (610) 401-2901

 

with a copy to:

 

Pepper Hamilton LLP

3000 Two Logan Square

Eighteenth and Arch Streets
Philadelphia, Pennsylvania 19103

Attention:                      Barry M. Abelson, Esq.

Facsimile:                      (215) 689-4803

 

Any notice, demand or other communication hereunder shall be deemed given upon
the first to occur of: (i) the fifth (5th) day after deposit thereof, postage
prepaid and addressed correctly, in a receptacle under the control of the United
States Postal Service; (ii) transmittal by facsimile transmission to a receiver
or other device under the control of the party to whom notice is being given; or
(iii) actual delivery to or receipt by the party to whom notice is being given
or an employee or agent thereof.

 

Article 12
Dispute Resolution

 

12.1                        Dispute Resolution.  The provisions of Article VII
of the Separation Agreement shall apply, mutatis mutandis, to all disputes,
controversies or claims (whether arising in contract, tort or otherwise) that
may arise out of or relate to, or arise under or in connection with this
Services Agreement or the transactions contemplated hereby.

 

11

--------------------------------------------------------------------------------


 

Article 13
Miscellaneous

 

13.1                        Amendment.  No provisions of this Services Agreement
shall be amended, modified or supplemented by any Party, unless such amendment,
supplement or modification is in writing and signed by an authorized
representative of the Party against whom it is sought to enforce such amendment,
supplement or modification.

 

13.2                        Waiver.

 

(a)                                 Any term or provision of this Services
Agreement may be waived, or the time for its performance may be extended, by the
Party or the Parties entitled to the benefit thereof.  Any such waiver shall be
validly and sufficiently given for the purposes of this Services Agreement if,
as to any Party, it is in writing signed by an authorized representative of such
Party.

 

(b)                                 Waiver by any Party of any default by the
other Party of any provision of this Services Agreement shall not be construed
to be a waiver by the waiving party of any subsequent or other default, nor
shall it in any way affect the validity of this Services Agreement or any Party
or prejudice the rights of the other Party thereafter to enforce each and every
such provision.  No failure or delay by any Party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

 

13.3                        Governing Law; Jurisdiction.  This Services
Agreement and the legal relations between the Parties hereto shall be governed
by and construed in accordance with the laws of the Commonwealth of
Pennsylvania, without regard to the conflict of laws rules thereof to the extent
such rules would require the application of the law of another jurisdiction.  In
addition, with respect to this Services Agreement (other than arbitrable
Disputes (as defined in the Separation Agreement) governed by Article 12
hereof), the Parties agree that any legal action or proceeding shall be brought
or determined exclusively in a state or federal court located within the County
of Berks in the Commonwealth of Pennsylvania.

 

13.4                        Assignability.  This Services Agreement shall be
binding upon and inure to the benefit of the Parties, and their respective
successors and permitted assigns; provided, however, that no Party may assign,
delegate or transfer (by operation of law or otherwise) its respective rights or
delegate its respective obligations under this Services Agreement without the
express prior written consent of the other Party.  Notwithstanding the
foregoing, either Party may assign its rights and obligations under this
Services Agreement to (i) any Subsidiary of such Party; provided, however, that
each Party shall at all times remain liable for the performance of its
obligations under this Services Agreement by any such Subsidiary or (ii) any
successor by merger, consolidation, reorganization, recapitalization or
acquisition or person acquiring all or substantially all of the assets of such
Party.  Any attempted assignment or delegation in violation of this Section 13.4
shall be void.

 

13.5                        Subcontracting.  Provider may hire or engage one or
more subcontractors to perform all or any of its obligations under this Services
Agreement; provided that, (i) Provider shall use the same degree of care in
selecting any subcontractors as it would if such

 

12

--------------------------------------------------------------------------------


 

subcontractor was being retained to provide similar services to Provider,
(ii) the use of such subcontractor will come at no additional cost to Recipient
and (iii) Provider shall in all cases remain responsible for ensuring that
obligations with respect to the standards of services set forth in this Service
Agreement are satisfied with respect to any Service provided by a subcontractor
hired or engaged by Provider.

 

13.6                        No Third Party Beneficiaries.  Subject to the
indemnification provisions in Article 7, this Services Agreement is for the sole
benefit of the Parties and their successors and assigns and nothing herein,
express or implied, is intended to or shall confer upon any other Person or
entity any legal or equitable right, benefit or remedy of any nature whatsoever
under or by reason of this Services Agreement.

 

13.7                        Severability.  If any provision of this Services
Agreement or the application thereof to any Person or circumstance is determined
by a court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any Party.  Upon such determination, the Parties shall
negotiate in good faith in an effort to agree upon such a suitable and equitable
provision to effect the original intent of the Parties.

 

13.8                        Attorneys’ Fees.  In any action hereunder to enforce
the provisions of this Services Agreement, the prevailing Party shall be
entitled to recover its reasonable attorneys’ fees in addition to any other
recovery hereunder from the non-prevailing Party.

 

13.9                        Counterparts.  This Services Agreement may be
executed in one or more counterparts, each of which when so executed and
delivered or transmitted by facsimile, e-mail or other electronic means, shall
be deemed to be an original and all of which taken together shall constitute but
one and the same instrument.  A facsimile or electronic signature is deemed an
original signature for all purposes under this Services Agreement.

 

13.10                 Disclaimer of Representations and Warranties.  EXCEPT FOR
THE REPRESENTATIONS, WARRANTIES AND COVENANTS EXPRESSLY MADE IN THIS SERVICES
AGREEMENT, PROVIDER HAS NOT MADE AND DOES NOT HEREBY MAKE ANY EXPRESS OR IMPLIED
REPRESENTATIONS, WARRANTIES OR COVENANTS, STATUTORY OR OTHERWISE, OF ANY
NATURE, INCLUDING WITH RESPECT TO THE WARRANTIES OF MERCHANTABILITY, QUALITY,
QUANTITY, SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE.  ALL OTHER
REPRESENTATIONS, WARRANTIES, AND COVENANTS, EXPRESS OR IMPLIED, STATUTORY,
COMMON LAW OR OTHERWISE, OF ANY NATURE, INCLUDING WITH RESPECT TO THE WARRANTIES
OF MERCHANTABILITY, QUALITY, QUANTITY, SUITABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE ARE HEREBY DISCLAIMED BY PROVIDER.

 

13.11                 Remedies.  The rights and remedies provided herein shall
be cumulative and not exclusive of any rights or remedies provided by law.

 

13

--------------------------------------------------------------------------------


 

13.12                 Force Majeure.  No Party hereto (or any Person acting on
its behalf) shall have any liability or responsibility for failure to fulfill
any obligation (other than a payment obligation) under this Services Agreement,
so long as and to the extent to which the fulfillment of such obligation is
prevented, frustrated, hindered or delayed as a consequence of circumstances of
Force Majeure.  A Party claiming the benefit of this provision shall, as soon as
reasonably practicable after the occurrence of any such event, (i) notify the
other Party of the nature and extent of any such Force Majeure condition and
(ii) use due diligence to remove any such causes and resume performance under
this Services Agreement as soon as feasible.

 

13.13                 Specific Performance.  Subject to the provisions of
Article 12, in the event of any actual or threatened default in, or breach of,
any of the terms, conditions and provisions of this Services Agreement, the
Party or Parties who are or are to be thereby aggrieved shall have the right to
specific performance and injunctive or other equitable relief (on an interim or
permanent basis) of its rights under this Services Agreement, in addition to any
and all other rights and remedies at law or in equity, and all such rights and
remedies shall be cumulative.  The Parties agree that the remedies at law for
any breach or threatened breach, including monetary damages, may be inadequate
compensation for any loss and that any defense in any action for specific
performance that a remedy at law would be adequate is waived.  Any requirements
for the securing or posting of any bond with such remedy are waived by each of
the Parties to this Services Agreement.

 

13.14                 Construction.  Any uncertainty or ambiguity with respect
to any provision of this Services Agreement shall not be construed for or
against any party based on attribution of drafting by either Party.  The
headings contained herein are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Services Agreement.  In this
Services Agreement, unless a clear contrary intention appears:

 

(a)                                 the singular number includes the plural
number and vice versa;

 

(b)                                 reference to any Person includes such
Person’s successors and assigns but, if applicable, only if such successors and
assigns are not prohibited by this Services Agreement, and reference to a Person
in a particular capacity excludes such Person in any other capacity or
individually;

 

(c)                                  reference to any gender includes each other
gender;

 

(d)                                 reference to any agreement, document or
instrument means such agreement, document or instrument as amended, modified,
supplemented or restated, and in effect from time to time in accordance with the
terms thereof subject to compliance with the requirements set forth herein;

 

(e)                                  reference to any applicable law means such
applicable law as amended, modified, codified, replaced or reenacted, in whole
or in part, and in effect from time to time, including rules and regulations
promulgated thereunder, and reference to any section or other provision of any
applicable law means that provision of such applicable law from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or reenactment of such section or other provision;

 

14

--------------------------------------------------------------------------------


 

(f)                                   “herein,” “hereby,” “hereunder,” “hereof,”
“hereto” and words of similar import shall be deemed references to this Services
Agreement as a whole and not to any particular article, section or other
provision hereof;

 

(g)                                  “including” (and with correlative meaning
“include”) means including without limiting the generality of any description
preceding such term;

 

(h)                                 with respect to the determination of any
period of time, “from” means “from and including” and “to” means “to but
excluding;” and

 

(i)                                     references to documents, instruments or
agreements shall be deemed to refer as well to all addenda, exhibits, schedules
or amendments thereto.

 

13.15                 Entire Agreement.  This Services Agreement and the
Schedules hereto, as well as any other agreements and documents referred to
herein (including the Separation Agreement, to the extent applicable),
constitute the entire agreement between the Parties with respect to the subject
matter hereof and supersede all previous agreements, negotiations, discussions,
understandings, writings, commitments and conversations between the Parties with
respect to such subject matter.  No agreements or understandings exist between
the Parties other than those set forth or referred to herein.

 

{SIGNATURES APPEAR ON THE FOLLOWING PAGE}

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Services Agreement to be
executed by their duly authorized officers or representatives as of the date
first written above.

 

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

 

By:

/s/ Robert S. Ippolito

 

Name:

Robert S. Ippolito

 

Title:

Secretary and Treasurer

 

 

 

 

 

GAMING AND LEISURE PROPERTIES, INC.

 

 

 

 

By:

/s/ William J. Clifford

 

Name:

William J. Clifford

 

Title:

CFO, Secretary and Treasurer

 

[Signature Page to Transition Services Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

TO

TRANSITION SERVICES AGREEMENT

 

Function

 

Initial Percentage Use/Cost*

 

Accounting, Finance and Tax

 

[   ]

%

Administrative Services

 

$[   ] annually for rent, taxes and utilities

 

Construction/Development

 

Direct Bill

 

Governmental Affairs

 

[   ]

%

Human Resources Support

 

[   ]

%

Insurance Advisory

 

[   ]

%

Internal Audit

 

[   ]

%

Information Technology

 

[   ]

%

Legal Affairs

 

[   ]

%

Marketing

 

[   ]

%

Regulatory Compliance

 

[   ]

%

Housekeeping

 

[   ]

%

 

--------------------------------------------------------------------------------

*Includes labor and related expenses only.

 

--------------------------------------------------------------------------------